DETAILED ACTION
Applicant's arguments filed on 02/10/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…are generated according to the voltage control signal, and rising edges and falling edges of the switch control signals are interleaved, and the voltage generating circuit further comprises: a control signal generating circuit, configured to generate the switch control signals and comprising: a non-overlap signal generator, configured to generate a plurality of comparator control signals and a plurality of preliminary switch control signals according to a clock signal, wherein a portion of rising edges and a portion of falling edges of the comparator control signals are overlapped, and the rising edges and the falling edges of the comparator control signals and rising edges and falling edges of the preliminary switch control signals are interleaved; and a plurality of flip-flop circuits, each being configured to receive the voltage control signal, one of the comparator control signals and one of the preliminary switch control signals and generate one of the switch control signals according to the voltage control signal, said one of the comparator control signals and said one of the preliminary switch control signals.”
“…and rising edges and falling edges of the first switch control signals and rising edges and falling edges of the second switch control signals are interleaved, and the voltage generating circuit further comprises: a control signal generating circuit, configured to generate the first switch control signal and the second switch control signal, comprising: a non-overlap signal generator, configured to generate a first comparator control signal, a second comparator control signal, a first preliminary switch control signal and a second preliminary switch control signal according to a clock signal, wherein rising edges and falling edges of the first comparator control signal and rising edges and falling edges of the first preliminary switch control signal are interleaved, rising edges and falling edges of the second comparator control signal and rising edges and falling edges of the second preliminary switch control signal are interleaved, and the falling edges of the first comparator control signal and the rising edges of the second comparator control signal are aligned; a first flip-flop circuit, configured to receive the voltage control signal, the second comparator control signal and the first preliminary switch control signal and generate the first switch control signal according to the voltage control signal, the second comparator control signal and the first preliminary switch control signal; and a second flip-flop circuit, configured to receive the voltage control signal, the first comparator control signal and the second preliminary switch control signal and generate the second switch control signal according to the voltage control signal, the first comparator control signal and the second preliminary switch control signal.”
“…and rising edges and falling edges of the switch control signal applied to n-th output switch and rising edges and falling edges of n-th comparator control signal are not overlapped, and wherein n is a positive integer smaller than or equal to the predetermined number, and the voltage generating circuit further comprises: a control signal generating circuit, configured to generate the switch control signals and comprising: a non-overlap signal generator, configured to generate the comparator control signals and a predetermined number of preliminary switch control signals according to a clock signal, wherein the rising edges and the falling edges of the n-th comparator control signal and rising edges and falling edges of n-th preliminary switch control signals are not overlapped; and a predetermined number of flip-flop circuits, each being configured to receive the voltage control signal, one of the comparator control signals and one of the preliminary switch control signals and generate one of the switch control signals according to the voltage control signal, said one of the comparator control signals and said one of the preliminary switch control signals.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838